Title: To George Washington from Daniel Brodhead, 7 December 1780
From: Brodhead, Daniel
To: Washington, George


                        
                            Dear General
                            Fort Pitt Decemr 7th 1780
                        
                        I am honored with your favor of the 13th of October. And should have appointed the time and place for the
                            immediate Execution of Gamble. But both him & Davis had effected their escape as I informed your Excellency in a
                            former Letter. The Officers who commanded the Guards at the times they respectively escaped were arrested tried &
                            acquitted, and therefore I thought it unnecessary to trouble you with the Proceedings respecting them.
                        I was applied to, to endeavour to intercede with your Excellency to remit the sentence of Captn Beal, but I
                            thought it too just, to say any thing about it.
                        The proceedings respecting Gosset, was packed up in a mistake. The Court Martial sentenced him to be whipped,
                            and as your Excellency had authorized me to determine upon all proceedings which did not affect life, or the dismission of
                            an Officer I did not intend to have troubled you with the proceedings respecting him.
                        I have for a long time past had two parties in the Country (commanded by Field Officers) to impress Cattle,
                            and yet the Troops are frequently without meat for several Days together. Indeed I am so well convinced that there is not
                            half meat enough on this side the Mountain, for the supply of the Troops, that I have thought it adviseable to risk the
                            sending a party of hunters to kill Buffeloe at little Canhawa and laying the meat, untill we shall be able to send for it,
                            which I expect will be in the spring.
                        The Delaware chiefs have declared War against the Seneca’s and Captn John Montour was immediately sent with
                            two Delawares & one whiteman to bring a prisoner from their Towns—at french Creek (Venango) he fell in with a
                            party of eight Seneca’s who, a few days before, had taken a woman & two Children from Westmoreland County, he shot
                            one of the Indians upon a raft in the Creek and the rest ran away, but after a few minutes one of them returned under
                            cover of some timber and asked Montour who he was, he told them that he and his Men were Delawares that they were sent by
                            their Chiefs and that they might thank God, the water prevented his getting at them, when the Seneca expressed some mark
                            of Contempt and followed his own party this relation may be depended on. Captn Montour with a party of Delawares is now in
                            pursuit of another party of Indians supposed to be Delawares or Muncies, who were discovered by a Delaware Runner on their
                            way towards these Settlements.
                        I do all in my Power to encourage Partizan Strokes. But was I at liberty to give rewards, I have neither
                            Money nor Goods to do it with, I can venture to say, that I could, at any time, for a small quantity of Goods, engage a
                            very considerable number of Delaware Indians to go with me upon an expedition. And I believe that a considerable quantity
                            would enable me to set the Indians at war against one another, so as to divert them from our frontiers.
                        Many of the Inhabitants are uneasy to see any notice taken of the Delaware Indians, and once attempted to
                            destroy a great number of them who were under our protection but were prevented by a guard of Regular Troops. I have
                            hitherto made use of every address in my power to keep as many of them from joining the Enemy as it was possible for me to
                            do, in Obedience to your Excellencies instructions. And I shall be very thankfull for your further Commands respecting
                            them.
                        I am sensible that there are, a great number of disaffected Inhabitants on this side the Mountain, that wish
                            for nothing more than a fair oppertunity to submit to the British Government, and therefore would be glad to have the
                            regular Troops withdrawn.
                        I have received the General Orders respecting the new Arrangement of the Army, and shall remit the
                            Arrangement of my Regt to Genl Wayne by this conveyance. I am a stranger to the intention of most of my Brother Officers
                            but for my part, I am inclined to assist to the end, in a work so nobly begun.
                        I beg leave to return your Excellency my warmest Thanks for your continual care of the Troops which I have
                            the Honor to command. I have the Honor to be with the most exhalted respect & esteem your Excellencies most obedt
                            & most Hble Servt
                        
                            Daniel Brodhead
                        
                        
                            P.S. A half Indian of the name of Bawbee, brought me a draft of the works at Detroit, which I take the
                                liberty to enclose. He dropped some hints of his being in British pay and I confined him in Irons but know not how to
                                punish him without bringing more trouble upon the Inhabitants.
                        
                        
                            D.B.
                        
                        
                            
                                diagram of "New Fort at Detroit"
                            
                        
                    